Title: 7th.
From: Adams, John Quincy
To: 


       I attended at Mr. Carey’s meeting, all day. In the forenoon he was quite severe upon all persons who either did not attend divine services so steadily as they might, or who being at the house of the Lord do not behave with proper decorum and respect. No person said Mr. Carey who is going into the presence of an earthly prince, will appear in a loose, neglected, attire; as it would be considered as a mark of contempt, and as an insult to the dignity of the sovereign. Hence he deduced the necessity of a serious, devout, attentive mind, at times when we go more immediately into the presence of god. His conclusion, were it placed as a distinct proposition, no one I presume would deny; but his perfectly stale and hackney’d allusion, is in my opinion not only false, but impious. I would ask Mr. Carey’s, why, it is necessary to appear with such an accurate precision of dress at the Court of an earthly prince? What other cause can be assigned for the importance of a thing so very indifferent in itself, but the ridiculous vanity and fantastic foppery of the great? It is impossible to deduce an argument from similarity of effect, unless a like similarity of cause exists, and in this case, the supposition is not to be made.
       In short if our preachers in general, would not take so much pains as they do, to prove facts which no man in his senses can deny, they would save themselves much exertion of thought, without injuring their reputation’s.
       In the evening I went with Dr. Kilham, and past an hour or two at Mr. Carter’s: the family are all of them exceedingly agreeable: Miss H. Emery was there a young lady with a beautiful countenance, an elegant person, and (I am told) an amiable mind. What more could any person wish to find in a female? A fortune?—Ah! can a vile metal drag’d by the hands of slavery from the bowels of the earth, be put in competition with charms like those. The wretch who could harbour the idea, deserves to be barred forever from the pleasures of friendship and of love.
      